900 F.2d 257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Haywood WILLIAMS, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Haywood WILLIAMS, Jr., Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Haywood WILLIAMS, Jr., Defendant-Appellant.
Nos. 88-7562, 88-7597 and 89-7610.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 1, 1989.Decided April 11, 1990.As Amended May 7, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (CR-79-25-N)
Steven H. Goldblatt, Director, Dori K. Bernstein, Maureen F. Del Duca, Supervising Attorneys, Gregory J. Madden, Student Counsel, Appellate Litigation Program, Georgetown University Law Center, Washington, D.C., for appellant.
Henry E. Hudson, United States Attorney, Raymond A. Jackson, Assistant United States Attorney, Norfolk, Va., for appellee.
E.D.Va.
AFFIRMED.
Before WIDENER, PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
The district court dismissed as successive the 28 U.S.C. Sec. 2255 motion filed by Haywood Williams, Jr.  The district court also ordered that any further repetitive motions or petitions by Williams would not be filed until Williams paid a filing fee.  Williams appealed both the denial of his petition and the decision as to future filings.


2
During the pendency of this appeal, pursuant to Federal Rule of Civil Procedure 60(b), the district court amended its order by deleting the requirement that Williams pay a filing fee on any further successive motions.  The district court's order under Rule 60(b) effectively mooted that issue and we need not address Williams' arguments with respect to that aspect of the district court's order.


3
With respect to the merits of Williams' claims, a review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  We affirm the judgment below on the reasoning of the district court.  United States v. Williams, CR No. 79-25-N (E.D.Va. Jan. 25, 1988).


4
AFFIRMED.*



*
 This case had been placed on the calendar for oral argument and assigned to this panel, but the district court's entry of its order, which mooted the issue regarding successive filings, removed from consideration the principal point of the appeal.  The panel, being of opinion as to the remaining issues that the facts and legal arguments were adequately presented in the briefs and record and the decisional process would not be significantly aided by oral argument, removed the case from the oral argument calendar and decided it on the record and the briefs.  See F.R.A.P. 34
Williams filed his appeal in case No. 88-7562 on February 11, 1988, appealing the district court's order entered on January 20, 1988, which dismissed Williams' 28 U.S.C. Sec. 2255 motion on the merits and required Williams to pay a filing fee for future repetitious filings.  Williams filed his notice of appeal in case No. 88-7597 on March 9, 1988, appealing the district court's order of February 23, 1988, which refused to reconsider or vacate the January 20 order, refused to have an evidentiary hearing, and refused to grant Williams summary judgment.  Case Nos. 88-7562 and 88-7597 were consolidated on April 14, 1988.  Williams' appointed attorney filed a notice of appeal in case No. 89-7610, appealing the district court's amended order of April 14, 1989, which amended its earlier January 20, 1988, order.  Case No. 89-7610 was consolidated with case Nos. 88-7562 and 88-7597 on May 7, 1989.